On Petition for Rehearing.
Rabb, J.
In appellants’ petition for rehearing it is! claimed that the judgment of the court rests upon a misconception of the facts as they appear in the record, and it is asserted that the deed executed by the appellants to appellee Bruning, and which was held to be a mortgage and foreclosed as such by the federal court, was not executed, as the court states in its opinion, subsequent to the probate of the will of John F. Bruning, but was executed seven years before the probate of the will.
The court’s attention is called to no place in the record where the date of the execution of this deed appears. It was manifestly not executed prior to the execution of the will, or the death of the testator. The court was in error about the deed’s having been executed subsequent to the probate of the will. The will, it seems from the facts presented in the record, was offered for probate in the year 1893, and was followed by litigation that extended until 1898, when it was finally admitted to probate; and it seems that the deed in question was executed sometime pending this litigation, but this fact does not in anywise change the legal aspects of the questions presented by the record.
11. It is also insisted that the decision of this court contravenes the decision of the federal court in an action between the same parties. Copeland v. Bruning (1904), 127 Fed. 550, 63 C. C. A. 435. This court holds that the decree of the federal court in the case of Copeland v. Bruning, supra, estops appellant Copeland from maintaining this suit. The decision of the federal court was made upon *418an application to enjoin the prosecution of these suits. That court, in refusing the injunction, said: “ It is said in maintenance of the injunctional order appealed from, that the suits enjoined were an attempt to interfere with the corpus of the property in the hands of the federal court; and, to establish this proposition, it is urged that the debt found due, with costs of suit, are more than enough to exhaust the property, to foreclose the lien on which the decree was entered. These facts, it is urged, constitute an extinguishment of the trust. But no such fact was in the record at the time the decree was entered. The sale had not yet taken place, and it was not known that there would be no surplus. Indeed, provision for surplus was made in the decree to be paid over to the trustees under the will. The suits in the state court related, among other things, to such surplus, and to that extent, at least, lay outside the jurisdiction of the federal court. But it is said the suits in the state court were not limited to such surplus — that, in effect, they challenged the decree of the federal court under which the debt was established and the accounting settled. Let this be admitted; even then the injunction is not justified, for, to the extent that the subject-matter of the suit in the state court was already settled by former adjudication, the defense should have been by plea in the court where the suits were brought, and not by injunction in another jurisdiction.” This is precisely what was done in this case. The plea of former adjudication was set up as a defense here, and this plea this court holds good.
There is no lack of harmony between the decision of this court and the federal court, and we think there are no grounds justifying this court in granting appellants’ petition for a rehearing, and the same is overruled.
Watson, J., not participating.